Citation Nr: 0320444	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-00 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sciatica, including 
as secondary to service-connected multiple retained foreign 
bodies in the area of the lumbosacral spine.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the low back, characterized as 
multiple retained foreign bodies in the area of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought.  Following receipt of the veteran's timely appeal, 
the Board remanded the case to the RO for additional 
development in June 2000.  Before the requested development 
was completed, the case was transferred to the RO in 
Pittsburgh, Pennsylvania, and additional development was 
undertaken.  The Pittsburgh RO then proceeded to deny the 
veteran's claim on the basis of the additional evidence.  The 
case has been returned to the Board for further review.  


REMAND

The veteran contends that he has incurred sciatica as a 
result of his service-connected residuals of shell fragment 
wounds consisting of multiple retained foreign bodies in the 
area of his lumbosacral spine.  He therefore asserts that 
service connection for sciatica is warranted.  In addition, 
the veteran maintains that his service-connected residuals of 
shell fragment wounds to the low back, characterized as 
multiple retained foreign bodies in the area of the 
lumbosacral spine, are of greater severity than reflected by 
the currently assigned 20 percent disability evaluation.  
Accordingly, he maintains that an evaluation in excess of 20 
percent is warranted for that disability.  

The Board observes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107).  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

The VCAA also includes new notification provisions.  
Specifically, it requires the VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim for VA 
benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 (West 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  As part of the 
notice, VA is required to inform the claimant and the 
claimant's representative which evidence is to be provided by 
the claimant, and which evidence, if any, VA will attempt to 
obtain for the claimant.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring the VA to notify the veteran 
of what evidence he was required to provide and what evidence 
the VA would attempt to obtain).  

Here, the Board observes that the claims on which this appeal 
is based were received and initially adjudicated well before 
the VCAA was enacted in November 2000.  Nonetheless, with 
respect to the issues currently on appeal, the record does 
not reflect the veteran was informed of the evidence he was 
required to provide and what evidence the VA would attempt to 
obtain.  Further, the veteran was not provided with notice of 
what evidence would be necessary to substantiate his claims 
for service connection and for an increased rating.  The 
veteran was provided such notice regarding an unrelated claim 
for service connection for bilateral hearing loss, but not in 
connection with the issues now in appellate status.  The 
Board finds that in order to comply with the VA's enhanced 
notice and duty to assist requirements as set forth in the 
VCAA, such notice must be provided.  See Quartuccio, supra.  

In addition, the Board notes that in a statement received 
from the veteran in August 2002, it was alleged that the VA 
rating examinations conducted pursuant to the Board's June 
2000 Remand were inadequate for a number of reasons.  The 
veteran asserted that the examiners did not review the 
relevant evidence contained in his claims file, and that the 
examination reports reflected findings pertaining to the 
severity of his residuals of shell fragment wounds to the low 
back were based on test results which were not actually 
conducted or which were conducted in a cursory manner.  
Accordingly, in order to ensure that the VA has fulfilled its 
duty to assist requirement as set forth in the VCAA, the 
Board finds that the veteran should be scheduled to undergo 
an additional VA examination.  

Accordingly, this case is REMANDED for the following:

1.  It should be ensured that all notice and duty 
to assist requirements as set forth in the VCAA 
have been met, to include providing notice of what 
evidence is necessary to substantiate the claim for 
service connection for sciatica, and the claim for 
an increased rating for residuals of shell fragment 
wounds to the low back, characterized as multiple 
retained foreign bodies in the area of the 
lumbosacral spine.  In addition, the veteran must 
be provided with notice of what evidence he is to 
provide and what evidence the VA will attempt to 
obtain.  

2.  The veteran should be contacted, and request to 
identify any and all health-care providers who have 
rendered treatment for his claimed sciatica and for 
his residuals of shell fragment wounds to the low 
back dating from March 1997 to the present.  After 
securing any necessary authorization, the RO should 
obtain and associate with the claims file any such 
records as the veteran has identified.  

3.  The veteran should be scheduled to undergo a VA 
rating examination, to assess the full nature and 
severity of the his service-connected residuals of 
shell fragment wounds to the low back.  The 
veteran's claims file should be made available to 
the examiner for review in advance of the scheduled 
examination.  In assessing the nature and severity 
of the veteran's service-connected disability the 
examiner is requested to indicate the veteran's 
actual range of motion, and also to indicate the 
extent to which that disability causes limitation 
of motion.  The examiner is requested to state the 
extent to which as a result of the veteran's 
service connected disability, the veteran 
experiences any functional impairment due to pain, 
weakness, and/or fatigability, and to comment on 
the degree to which such disability affects the 
veteran's postural support as well as extension, 
and lateral movements of the spine.  The examiner 
is further requested to indicate whether or not any 
sciatica is present, and if so, to indicate the 
nature and severity of any additional disability 
resulting from such diagnosed sciatica.  In 
addition, if sciatica is present, the examiner 
should state whether it is at least as likely as 
not that any diagnosed sciatica is related to any 
service-connected disability.  Any indicated 
studies and/or tests should be conducted.   

4.  The claims on appeal should then be re-
adjudicated.  If any determination remains 
unfavorable to the veteran, he and his service 
representative must be provided a supplemental 
statement of the case setting forth all relevant 
statutes and regulations governing his appeal.  The 
veteran and his representative must be afforded an 
opportunity to respond before the case is returned 
to the Board for any further review.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence or argument 
he desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


